Title: From John Adams to C. W. F. Dumas, 5 February 1783
From: Adams, John
To: Dumas, C. W. F.


Sir
Paris Feb. 5 1783

I recd last night your Favour of 30 of January, with the Copies of Letters inclosed.— I am not at all Surprized at the Sentiments expressed in those Copies, nor am I able to give any Satisfactory Answer to the pungent Questions, which I read there.— I feel very Sincerely afflicted for our Friends without being now able, and without having ever been able to do them any Service.— I could tell you a very true Story, which would convince you, that the United States run a great Risque of as bad a Peace, as that of Holland, and that there is no Thanks to the Minister that your Correspondent thinks hard of, that We had not a worse.— Unsuspecting Confidence is ever dangerous in Negotiations. The States General Should have had a Minister in London as soon as Mr Rayneval went there, and instead of being instructed to trust so much to another, they should have been instructed to have conducted their Affairs wholly themselves.— You knew the Situation I am in and therefore I rely upon your honour to communicate nothing of this to the Duke de la Vauguion. You knew I never liked the French Minister of foreign affairs. I had great Reasons to distrust him. which you knew not, but the World may one day see.
As to the proposed Negotiation, for the Freedom of Navigation, Mr Dana has full Power to treat.— And if France and Spain will come into a Treaty with Holland upon the Subject, Mr Franklin Mr Jay Mr Laurens and myself will treat, En Attendant Mr Dana. But between You and me I doubt whether, the French Minister, will be for Such a Treaty. This is merely from Conjecture not Knowledge, so that no dependence can be placed upon it. if the English are cunning they will make a Merit with Holland of agreeing to the Liberty of Navigation. and I suspect this is their Instruction if they get Negapatnam.
with great Esteem &c